DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 8-10, 13-14, 16-17, 19-38 are pending. 
Claims 20-27 are withdrawn.
Claims 1-2, 8-10, 13-14, 16-17, 19, and 28-38 are examined.
The rejections from the previous office action have been withdrawn in view of Applicants amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8-10, 13-14, 16-17, 19 and 28-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to a method of gene alteration of a plant mitochondrial genome by transformation of said mitochondria with constructs comprising genes known to edit nuclear genomes such as CAS9, CRISPR, and Cfp1 wherein the alteration is directed to some unspecified aspect of the mitochondrial genome and results in an increased biomass, size, or vegetative portion useful for food and/or biofuel.
Applicants teach a method of making alterations to the mitochondrial or chloroplast genome of a plant by plastidial transformation using polynucleotide constructs carrying molecular editing systems (utilizing endonucleases such as CAS9, CRISPR, and Cfp1) that rely upon NHEJ (i.e. non-homologous end joining) that is the nearly universal gene editing repair mechanism for the nucleus of a plant cell, but is not known to exist in either plant mitochondria or chloroplasts, which rely upon homologous recombination. 
Applicants do not teach any working examples of a CRISPR or similar gene editing system successfully transformed into a plant mitochondria or plant chloroplasts that introduced any alterations to either the mitochondrial or chloroplast genome or both; and that additionally resulted in useful increases of plant biomass, size, or vegetative portion.
The state-of-the-art is such that one of skill in the art cannot predictably introduce a heterologous gene editing system into plant mitochondria or plant chloroplasts or both, such that alterations to the plastidial genome (whether it be mitochondrion or chloroplastic or both)  produce an increased biomass, size, or vegetative portion useful for food and/or biofuel when the technology available can only either delete portions of the endogenous mitochondrial genomic sequence or there is no clear path forward for plant chloroplast import of CRISPR technology absent undue trial and error experimentation. The recalcitrance of the plant mitochondria to incorporate a CRISPR editing event is made evident in Kazama, T. et al. Nature Plants (July 2019) Vol. 5 pp. 722-730; where on page 727 the authors state that the deletions they achieved were from homologous recombination repair following mitoTALEN editing and that plant mitochondria lack a NHEJ system for double strand breaks required by CRISPR; and that this is viewed as the case in the plant chloroplast as well. In addition, in An, Y. et al. (October 2022) Frontiers in Plant Science, Mini Review; pp. 1-7; the authors state on page 3 in left column 2nd full paragraph that “At present, there is no CRISPR/Cas9 system suitable for chloroplast genomes in plants”; and that problems of editing efficiency and homogeneity of edits or insertions remain as challenges.
Given the lack of guidance in the instant specification and in the art; and the unpredictability in editing plastidial genomes in plants using CRISPR like editing systems dependent upon non-homologous end joining (NHEJ), and the state-of-the-art as discussed above, undue trial and error experimentation would be required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.

All claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/            Primary Examiner, Art Unit 1663